Per Curiam:

This proceeding in error is brought to reverse a judgment obtained against the railroad company for negligence in carrying defendant in error, in company with her sister, Jennie Dalton, beyond her point of destination, compelling her to alight from the train and return to *800her station upon a freight-train in the night-time. The facts are identical with those stated in Railroad Co. v. Dalton, 65 Kan. 661, 70 Pac. 645.
We shall consider but one question. This arises upon the instructions to the jury. The court did not state the issues to the jury fully, but sent the pleadings in the case to the jury to ascertain the issues. The petition is voluminous, covering six pages of typewritten matter. The instructions in this case seem to be very similar in verbiage with those given in Railroad Co. v. Eagan, 64 Kan. 421, 67 Pac. 887. Upon the authority of that case and the case of Stevens v. Maxwell, 65 Kan. 835, 70 Pac. 873, the judgment must be reversed.
Other errors are assigned, but as they are of such nature as will probably not arise upon a retrial, they are not now considered.
The judgment is reversed.